Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/13/2021 was filed after the mailing date of the Allowability Notice on 4/28/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 8-9, 13-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2014/0065194) and further in view of Buter (US 2001/0031303) with evidence from Middleton (US 2011/0012291).

	Regarding claim 1-2, 8-9: Yoo discloses a three dimensional shaped article shaping stage (see [0107] – build plate), which is used (manner of operating) in a three-dimensional shaped article production apparatus (see system of [0002]) (intended use) for producing a three-dimensional shaped article by stacking layers to form a stacked body, wherein the three0dimensional shaped article shaping stage has a forming surface (see build plate of [0107]) on which the stacked body is formed (manner of operating/intended use),
	The three-dimensional shaped article shaping stage includes an organic film (see [0018] and Fig. 6, the polymers are considered organic film to one of ordinary skill in the art before the effective filing date – see rubber, silicone, Teflon, vinyl, etc.) the organic film being formed of a plurality of components (see combinations thereof of [0107, [0018]), at least one of the plurality of components has a higher melting point than the constituent material (when the powder is 
	Yoo does not teach that the constituent material, the article worked upon, is polypropylene or its melting temperature relative to the article worked upon, the constituent materials or that the melting point of one of the components of the releaser film and the porous stage are higher than the article worked upon.  Examiner has interpreted that the same plastic material can be the article worked upon, the constituent material, and a component of the multi-component releaser film as such a mixture is consistent with the broadest reasonable interpretation of the article worked upon and the porous stage and the multi-component releaser film as claimed.
	However, selection of the article worked upon as polypropylene, a known material for additive manufacturing, would have melting point ranges which read on the claimed ranges of melting point temperatures with the structural features of the additive manufacturing apparatus.
	In the same field of endeavor of extrusion technologies with releaser films (a cured article is not claimed nor would get full patentable weight in an apparatus claim), Butler teaches that the organic releaser film may be Nylon.
	Butler discloses a suitable design for the releaser film.  This was desirable in Yoo. 
	See MPEP 2144 regarding the obviousness of selection of a known design for its intended use.  To make the stage of metal with a Nylon releaser film with a polypropylene article worked upon/constituent material would have been obvious to try and selection of known materials for their intended use to yield predictable results.  Therefore, there was motivation 

	In the same field of endeavor of polymer design, Middleton discloses wherein the melting point of polypropylene is less than the melting point of Nylon.
	Scientific theory dictates, as presented in the Non-Final OA dated 2/1/20201 that the melting point of the organic film as a whole has a lower melting point than the constituent material.  A mixture of Nylon and polypropylene as a releaser film, as an art-recognized combination of materials to utilize, would read on the organic film as a whole having a lower melting point than the constituent material (again, the constituent material is interpreted as polypropylene and, depending on the exact mass fraction of polypropylene/nylon blend chosen as the organic releaser film, would have had a lower temperature than either pure component and read on the claimed limitation).
	The combination Yoo/Butler renders obvious wherein the organic film is formed on the forming surface and wherein the porous structure is configured (manner of operation that the cited film combination is capable of) is configured to evacuate volatile components of the constituent material during formation of the stacked body.
	Therefore, it would have been obvious to one of ordinary skill in the art to try the Nylon of Butler as the constituent material in the apparatus of Yoo to optimize the components of the art-recognized materials in Yoo and Butler to arrive at the claimed invention before the effective filing date because doing so would have been obvious to try and would have improved the manufacture of the object from moving while manufactured until desired to be removed.

Regarding claims 6, 13, 19: one of ordinary skill in the art would have had to select a pore size when practicing the shaping stage product manufacture and would have optimized by 
	See MPEP 2144 regarding the obviousness of result-effective variables.  Optimizing the pore size would have been a result-effective variable to one of ordinary skill in the art before the effective filing date.  Doing so had the benefit that when too large, bigger objects would fall during manufacturing, and if too small, the diffusive flux gas flow would be limited.  This was desirable in Yoo.
	Therefore, it would have been obvious to one of ordinary skill in the art to modify by routine experimentation the pore size in the article working stage of Yoo to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the benefit that when too large, bigger objects would fall during manufacturing, and if too small, the diffusive flux gas flow would be limited.

	Regarding claim 14-15: the combination Yoo/Butler/Middleton renders obvious forming a stacked body on the forming surface of the three-dimensional shaped article shaping stage according to claim 1; and applying energy to the stacked body.  See heat of [0143] and stacked layers of [0017] of Yoo.  The combination renders obvious a method of operating a stage with the claimed properties.
	
Regarding claim 20, the combination renders obvious wherein the sintering or melting a constituent material is performed after applying the energy.
See MPEP 2144 regarding the obviousness of changing order of steps in a recited method.  Doing so had the benefit that it allowed for the release of the organic film with the object attached from the porous stage.  This was desirable in Yoo.
Therefore, it would have been obvious to one of ordinary skill in the art to reorder the method steps in the method of Yoo to arrive at the claimed invention before the effective filing .  
	
Claim 3, 10, 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2014/0065194) and further in view of Buter (US 2001/0031303) and Swanson (US 2014/0178588) with evidence from Middleton (US 2011/0012291).
	
	Regarding claim 3, 10: the combination Yoo/Butler/Middleton does not disclose wherein the three-dimensional shaped article shaping stage is a attachable to and detachable from the production apparatus.
	In the same field of endeavor of additive manufacturing apparatuses with releaser films (see releaser film 48 of [0098]), Swanson discloses wherein the top surface of the stage may be securely retained by the platform.  See [0114].
	See MPEP 2144 regarding the obviousness of making separable and integral.  To make the stage separable or integral with the apparatus of Yoo would have been an exercise in making separable/integral.
Swanson had the benefit that it allowed for the cleaning of the stage separately from the rest of the apparatus.  This was desirable in Yoo.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the detachable/separable/integral as in the stage of Swanson in the stage of Yoo to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the cleaning of the stage separately from the rest of the apparatus and would have been an exercise in making separable/integral.

Regarding claim 16: the combination Yoo/Butler/Swanson/Middleton renders obvious forming a stacked body on the forming surface of the three-dimensional shaped article shaping .

Claims 5, 12, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2014/0065194) and further in view of Buter (US 2001/0031303) and Kurihara (US 2013/0115433) with evidence from Middleton (US 2011/0012291).

	Regarding claim 5, 12: the combination Yoo/Butler/Middleton does not disclose wherein the organic film contains an acrylic resin.
	In the same field of endeavor of releaser/planar-izing films (see [0038]), Kurihara discloses wherein the organic film contains an acrylic resin.  See [0048] & [0087].
	Kurihara had the benefit that it allowed for the creation of a suitable releaser layer.  Id.  This was desirable in Yoo.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the acrylic resin of Kurihara with the apparatus of Yoo to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the selection of a known design releaser film for its intended use.

Regarding claim 18: the combination Yoo/Butler/Kurihara/Middleton renders obvious forming a stacked body on the forming surface of the three-dimensional shaped article shaping stage according to claim 1; and applying energy to the stacked body.  See heat of [0143] and stacked layers of [0017] of Yoo.  The combination renders obvious a method of operating a stage with the claimed properties.

Claims 7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (US 2014/0065194) and further in view of Buter (US 2001/0031303) and Masuda (US 2007/0289874) with evidence from Middleton (US 2011/0012291).
Regarding claim 7, the combination Yoo/Butler/Middleton does not disclose wherein the material contains at least one of alumina, silicon carbide, and zirconia.
In the same field of endeavor of porous stages (see [0011]), Masuda discloses wherein the material contains alumina.  Id.
Masuda had the benefit that it allowed for increased light scattering, making a non-reflective film.  [0041]. This was desirable in Yoo because it allowed for the sensing/detection of the properties of the film in a manner of operating the claimed apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art to add the porous alumina stage of Masuda to the apparatus of Yoo to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the increased light scattering, forming a non-reflective film.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GUY F MONGELLI/Examiner, Art Unit 1747 

                                                                                                                                                                                                       /FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712